Exhibit 10.40

FIRST AMENDMENT

TO THE

FIFTH THIRD BANCORP EXECUTIVE CHANGE IN CONTROL SEVERANCE PLAN

(Effective January 1, 2015)

Pursuant to the reserved power of amendment contained in Section 10.1 of the
Fifth Third Bancorp Executive Change in Control Severance Plan, effective
January 1, 2015 (the “Plan”), the Plan is hereby amended effective December 17,
2018 in the following respects:

1.    Section 2.5 of the Plan is amended in its entirety to read:

“2.5    “Change in Control” shall be deemed to have occurred if the conditions
set forth in any one of the following paragraphs shall have been satisfied:

(a)    any person (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) (other than a trustee or other fiduciary holding securities under
an employee benefit plan of the Company or a corporation owned directly or
indirectly by the common shareholders of the Company in substantially the same
proportions as their ownership of stock of the Company), is or becomes the
beneficial owner, directly or indirectly, of securities of the Company
representing thirty percent (30%) or more of the combined voting power of the
Company’s then-outstanding securities; or

(b)    during any period of twelve (12) consecutive months (not including any
period prior to the Effective Date), individuals who at the beginning of such
period constitute the Board and any new director, whose election by the Board or
nomination for election by the Company’s shareholders, was approved by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a
majority thereof; or

(c)    the consummation of (1) the sale or disposition of all or substantially
all the Company’s assets; or (2) a merger or consolidation of the Company with
any other corporation, other than a merger or consolidation that would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity), at least sixty percent (60%) of
the combined voting power of the voting securities of the Company (or such
surviving entity) outstanding immediately after such merger or consolidation; or

(d)    the shareholders of the Company approve a plan of complete liquidation of
the Company.”

2.    Except as otherwise amended herein, the Plan shall continue in full force
and effect.

IN WITNESS WHEREOF, Fifth Third Bancorp has caused this Amendment to be executed
by its duly authorized representative the 17th day of December, 2018.

 

FIFTH THIRD BANCORP By:  

/s/ Robert P. Shaffer

  Robert P. Shaffer, Chief Human Resources Officer, EVP